DETAILED ACTION

The present application (Application No. 17074,249), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a division of Application No. 15/333,513, filed 10/25/2016.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 August, 2022, has been entered.


Status of Claims

Claims 1, 7, are amended. Therefore, claims 1-15, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-12, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over of Beda et al. (US 8,983,860) (hereinafter “Beda3860”), in view of Cabral et al. (US 2014/0095324) (hereinafter “Cabral5324”)

Regarding claims 1, 7, Beda3860 discloses: 
 (an ad-exchange platform, connected by a network, to an architecture of advertiser and publisher servers and a plurality of client devices, for selection and placement of an advertisement on a web page displayed on any of the client devices). (see at least Beda3860, fig. 1B, ¶1:28-58, 5:23-36, 48:12-10:45).
(a processor;) (memory for executing instructions stored for selecting and placing the advertisement in a predetermined slot on the web page displayed on the client device). System comprising computing devices, servers, memory, databases, computer readable media, interfaces and software instructions (instructions) stored in memory that enable the system to execute over network communications the steps of the RTB method and to further enable interaction between participants and the system (see at least Beda3860, ¶1:28-58, 48:12-10:45)
(making a determination, by a processor and over the network, that a web page associated with a particular publisher and including an advertisement slot, is rendering by a web browser through an application executing on a client device). Web page resource associated with a particular publisher) (see at least Beda3860, fig. 1B, ¶5:1-12). Ad call/request (see at least Beda3860, fig. 1B, ¶5:13-21). Advertisement spot for placement with a resource (see at least Beda3860, ¶5:27-28).
(providing executable code on the web page). The resource can include executable instructions such as JavaScript or other information, for example, that causes an advertisement to be fetched and provided with the content of the resource (see at least Beda3860, fig. 1B, ¶5:9-12). 
(receiving an advertisement request, by the processor, from the web browser on the client device associated with the particular web page). Ad call/request (see at least Beda3860, fig. 1B, ¶5:13-21).

(transmitting the advertisement request, by the processor, to a plurality of real-time bidding devices coupled to the ad-exchange platform and in the networked architecture of servers, wherein the advertisement request is initiated and operable by the executable code on the web page to execute a plurality of simultaneous, multiple, parallel requests that are sent to a plurality of real-time bidding devices and to receive in response, multiple bids from the real-time bidding devices, the web page pausing as it renders to receive the multiple bids within  a designated period of time and until the multiple bids are received). 
Real-time bidding (see at least Beda3860, fig. 2, ¶1:28-36, 2:18-21, 5:41-43). The ad exchange 130 can simultaneously send bid requests to numerous bidders and simultaneously process incoming bid responses from bidders using a load balancer 214 (“simultaneous, multiple, parallel requests” as claimed) (see at least Beda3860, fig. 2, ¶1:31-33, 5:55-6:15).
(making a determination of a winning bid). If a bidder wins an auction, the ad exchange 130 provides the bidder's advertisement to the publisher 128, which in turn sends the advertisement to the user device 126, and the user can then view the advertisement using the user device 126 (see at least Beda3860, ¶5:32-36).
(the web page pausing as it renders to receive the multiple bids and until the multiple bids are received). If a bidder wins an auction, the ad exchange 130 provides the bidder's advertisement to the publisher 128, which in turn sends the advertisement to the user device 126, and the user can then view the advertisement using the user device 126 (see at least Beda3860, ¶5:32-36). The ad exchange can then process the bid response by sending more bid requests to multiple internal or external bidders, or the ad exchange can select a winner of the auction 312. In some implementations, the bid response uses the same protocols that the bid request uses. (see at least Beda3860, ¶7:23-28).  Therefore rendering of the webpage resource is “paused” (“web page pausing” as claimed) and subsequently rendered in the user’s browser only after all bids have been processed and a winning bidder has been determined.

(making a determination of a winning bid, by the processor, after a predetermined time limit has lapsed and obtaining bidder information associated with the winning bid for the advertisement slot and generating a key/value pair for the winning bid to describe the bidder information ).
(winning bid). (see at least Beda3860, ¶5:32-36, 7:23-28).
 (obtaining bidder information associated with the winning bid for the advertisement slot). The bid response can also include the bid amount and the actual advertisement that will be shown (see at least Beda3860, ¶2:6-10, 7:22-23). 
(a key/value pair for the winning bid). (see at least Beda3860, ¶7:22-23).  

(receiving, by the network, a winning advertisement associated with each winning bid from the advertisement server). (see at least Beda3860, ¶5:23-36).
(rendering, by the processor, the winning advertisement on the web page for display). (see at least Beda3860, ¶5:23-36).

Cabral5324 discloses: Real-time bidding (RTB) platform (see at least Cabral5324, ¶9, 15, 64).  The Imp Bus 204 sends (305) the bid request to each bidder 208, 210, 212 within the platform(see at least Cabral5324, fig. 2-3, ¶94). The information included in the bid request is used (at least in part) by a bidding engine of each bidder 208, 210, 212 or a decisioning processor of a decisioning subsystem to generate a real-time bid response on behalf of an impression buyer member 214, 216, 218, 220, 222 with which the bidder 208, 210, 212 is associated, and return (306) the bid response to the Imp Bus 204. (see at least Cabral5324, fig. 2-3, ¶94).

It could be argued that Beda3860 does not explicitly teach: 
(within a designated period of time and until the multiple bids are received). 
(making a determination of a winning bid, by the processor, after a predetermined time limit has lapsed and obtaining bidder information associated with the winning bid for the advertisement slot).
However Cabral5324 discloses: Predetermined response time period (e.g., measured in milliseconds) (see at least Cabral5324, ¶95, 144).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement a limited time window for submitting real-time bids taught by Cabral5324. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand the real-time bidding functionality of Beda3860 in this way, since implementation of a limited time window for submitting real-time bids will limit the delay experienced by the user device waiting for the ads to display.

It could be argued that Beda3860 does not explicitly teach: (transmitting the winning bid and the bidder information to an advertisement server for processing through the ad-exchange server ). 
However Cabral5324 discloses: At the conclusion of a platform-based auction, the Imp Bus 204 may be implemented to generate a result notification for each bidder 208, 210, 212 that submitted a bid response responsive to a bid request (see at least Cabral5324, ¶124). The information may include: Impression Won: This parameter notifies the bidder as to whether its bid response resulted in a winning auction and impression served (see at least Cabral5324, ¶129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement the winning result notification to the bidder as taught by Cabral5324, since the information provided in the result notification may be used by a bidder 208, 210, 212 or decisioning subsystem to fine tune or otherwise modify its bidding strategy to better position itself to win future platform-based auctions (see at least Cabral5324, ¶144).

Regarding claims 2, 8, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 7; respectively) as per the above rejection statements.
Beda3860 does not explicitly disclose: 
(requesting and receiving, by the processor, historical pricing information for the winning advertisement and user segmentation information from a plurality of data vendors;)
(determine for the winning bid whether the winning bid satisfies a minimum pricing threshold based on historical pricing information and the user segmentation information;) 
(setting, by the processor, the key/value pair for the winning bid, wherein the key/value pair is adapted to describe bidding information associated with the winning bid; and) 
(sending the key/value pair to the advertisement server with the winning bid).  
However Cabral5324 discloses:
(historical pricing information). Estimated Winning Bid Price: This value represents a price that was estimated to win this particular auction, based on predetermined and/or historical bid data (see at least Cabral5324, ¶133). In some instances, the ECP and EAP are determined based on historical data of win rate as a function of price, such as using a bid curve plotting the historical data. The estimated price can automatically be included in the bid request that is sent to bidders, allowing the bidders to make a more well-informed decision to bid above or below the estimated price (see at least Cabral5324, ¶156). Observing historical bids and their success or failure in the third-party system (see at least Cabral5324, ¶155).
(winning bid satisfies a minimum pricing threshold). Price floors, reserve price (see at least Cabral5324, ¶104, 107, 211). Predetermined threshold (see at least Cabral5324, ¶101, 104, 107).
(winning bid). (see at least Cabral5324, ¶11-12, 94-95101, 104, 107).
(key/value pair). (see at least Cabral5324, ¶162)
Per above, both, Beda3860 and Cabral5324 teach analogous real-time bidding (RTB) systems and methods, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement the additional criteria taught by Cabral5324 for selecting a winning advertisement and a winning bidder.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this implementation would enhance the relevance of the advertisement and the overall bidding functionality of Beda3860. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (criteria for selecting a winning bidder in Beda3860, and additional winning bidder selection criteria in Cabral5324), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of these old elements in Beda3860 and Cabral5324 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. 

Regarding claims 4, 10, Beda3860 in view of Cabral5324 discloses: discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 7; respectively) as per the above rejection statements.
As explained in the prior art combination in view of Cabral5324 formulated in the rejection of the independent claims and claim 2, Cabral5324 further discloses: (making a determination, by the processor, if the winning bid complies with one or more criteria set by the ad-exchange system). 

Regarding claims 5, 11, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 7; respectively) as per the above rejection statements.
Beda3860 does not disclose: 
(aggregating, by the processor, winning bid related data including user segmentation information, historical pricing information, and current pricing information).
Beda3860 discloses: Selecting a winning advertisement and a winning bidder based on the bid amount (pricing information) and the actual advertisement (see at least Beda3860, ¶2:6-10, 7:22-23). 
Cabral5324 discloses: 
(historical pricing information). (see at least Cabral5324, ¶133, 155-156). 
(segmentation information) (see at least Cabral5324, ¶173, 229, 447).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement in addition to selecting a winning advertisement and a winning bidder based on “pricing information” (bid amount) and the advertisement, as provided by the key/value pair, also selecting a winning advertisement and a winning bidder in part based on segmentation information and historical pricing information, as taught by Cabral5324, to include selecting a winning advertisement and a winning bidder based on user segmentation information, historical pricing information, and current pricing information, since by also targeting the user data and bid price history information, the relevance of the advertisement would be enhanced which in turn may result in a higher likelihood of acceptance of the ad.

Regarding claims 6, 12, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 7; respectively) as per the above rejection statements.
Beda3860 discloses: (receiving, by the processor, the winning bid related data for the bidder associated with the winning bid from one or more vendors). Bid responses from one or more bidders (from one or more vendors) (see at least Beda3860, fig. 2, ¶1:31-33, 5:55-6:15).

Regarding claim 14, Beda3860 in view of Cabral5324 discloses: All the limitations of claim 7 as per the above rejection statement.
Beda3860 does not disclose: 
(wherein the processor is adapted to aggregate all winning bid related data including user segmentation information, historical pricing information, and current pricing information and adapt the data for reporting and for price threshold analysis).
Beda3860 discloses: Selecting a winning advertisement and a winning bidder based on the bid amount (pricing information) and the actual advertisement (see at least Beda3860, ¶2:6-10, 7:22-23). 
Cabral5324 further discloses:: 
(historical pricing information). (see at least Cabral5324, ¶133, 155-156). 
(segmentation information) (see at least Cabral5324, ¶173, 229, 447).
(for reporting and for price threshold analysis). At the conclusion of a platform-based auction, the Imp Bus 204 may be implemented to generate a result notification for each bidder 208, 210, 212 that submitted a bid response responsive to a bid request (see at least Cabral5324, ¶124). The information provided in the result notification may be used by a bidder or decisioning subsystem to fine tune or otherwise modify its bidding strategy to better position itself to win future platform-based auctions (see at least Cabral5324, ¶144). (“for reporting and for price threshold analysis” as claimed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement in addition to selecting a winning advertisement and a winning bidder based on “pricing information” (bid amount) and the advertisement, as provided by the key/value pair, also selecting a winning advertisement and a winning bidder in part based on segmentation information and historical pricing information, as taught by Cabral5324, to include selecting a winning advertisement and a winning bidder based on user segmentation information, historical pricing information, and current pricing information, since by also targeting the user data and bid price history information, the relevance of the advertisement would be enhanced which in turn may result in a higher likelihood of acceptance of the ad.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement the winning result notification representative of a report provided to the bidder, and perform analysis, as taught by Cabral5324, since the information provided in the result notification may be used by a bidder or decisioning subsystem to fine tune or otherwise modify its bidding strategy to better position itself to win future platform-based auctions (see at least Cabral5324, ¶144).

Regarding claim 15, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claims 7 and 14) as per the above rejection statements.
Beda3860 does not disclose: (wherein the user segmentation data is obtained from a plurality of data vendors).
Beda3860 discloses: Plurality of bidders (see at least Beda3860, fig. 2, ¶1:31-33, 5:55-6:15).
Cabral5324 discloses: (segmentation information). Segmentation information received from plurality of vendors (see at least Cabral5324, ¶447).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Beda3860 to implement obtaining user segmentation data from a plurality of data vendors as taught by Cabral5324, to include selecting a winning advertisement and a winning, since this implementation is merely a combination of old elements (Plurality of bidders in Beda3860, and user segmentation data from a plurality of data vendors in Cabral5324), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of these old elements in Beda3860 and Cabral5324 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. 


Claims 3, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Beda et al. (US 8,983,860) (hereinafter “Beda3860”), in view of Cabral et al. (US 2014/0095324) (hereinafter “Cabral5324”), and further in view of Patel et al. (WO 2008/067303) (hereinafter “Patel7303”).

Regarding claims 3, 9, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 7; respectively) as per the above rejection statements.
The combinations of Beda3860 and Cabral5324 formulated in the rejections of claims 1-2, do not disclose: (making a determination, by the processor, if the winning bid complies with a fixed price inventory).
Cabral5324 discloses: Contractual agreements for price determination (see at least Cabral5324, ¶76).
 Patel7303 further discloses: Advertisement slot information may also include whether the advertisement slot is to be sold as a reservation, bid on through auction, or purchased via any number of other variations related thereto. Advertisement slot information includes fixed price or reservation-based sale. (see at least Patel7303, ¶24). Fixed reservation at a fixed price (see at least Patel7303, ¶30).
Per above, both, Patel7303 and the combined system of Beda3860 and Cabral5324 teach reserved slots. Therefore it would have been obvious for the combined system of Beda3860 and Cabral5324 to further implement the fixed price inventory taught by Patel7303, since this implementation would be a simple substitution of one known element (i.e., a fixed price type slot taught by Patel7303) by another known element for another (i.e., a reserved price type slot taught by the combined system of Beda3860 and Cabral5324) to obtain the predictable result of broadening the choices of slot sales categories that may be available to a seller/buyer, by including a fixed price slot sales category.


Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Beda et al. (US 8,983,860) (hereinafter “Beda3860”), in view of Cabral et al. (US 2014/0095324) (hereinafter “Cabral5324”), and further in view of Williams et al. (US 2011/0246298) (hereinafter “Williams6298”).

Regarding claim 13, Beda3860 in view of Cabral5324 discloses: All the limitations of the corresponding parent claims (claim 7) as per the above rejection statements.
The combined system of Beda3860 and Cabral5324 does not disclose: (a pixel processor configured to deliver pixel image files in at least one of gif, jpg, and png formats).
However Williams6298 discloses: The DSP may include a pixel server 402 for management or processing of pixels. The pixel server may include any type and form of executable instructions that execute on a device. The pixel server may operate within the DSP or external to the DSP. The pixel server may generate or provides any type and form of pixel. The pixel server may recognize or process any type and form of pixel. The pixel server may receive pixel calls from activated or triggered pixels. The pixel server may comprise logic, operations or functions to process the pixel calls and store, track and manage information tracked via the processed pixel. (see at least Williams6298, fig. 4A, ¶302, 21).
A pixel, is an image that is placed on an advertiser's page or pages and used to target a REM segment. In some embodiments, a pixel is a unique tracking element which is used to serve ads to a visitor when they are on other web sites. The pixel can be of any size, such as 1.times.1. The pixel may represent, include or incorporate any type or form of script or program code. The script or program code may be activated when the pixel and/or the host webpage is loaded onto a browser or device. (see at least Williams6298, ¶135).
Further, Official Notice is taken that image formats including gif, jpg, and png were old and well known in the art at the effective filing date of the claimed invention.
Accordingly, in the context of Williams6298 and given the facts known in the art before the effective filing date of the claimed invention, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have tracking pixel formats in at least one of gif, jpg, and png, since gif, jpg, and/or png are three out of a finite number of predictable formats (a finite number of identified, predictable potential solutions) to the recognized need of displaying a pixel image, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success
Cabral5324 further discloses: Tagging functionality, (see at least Cabral5324, ¶4, 56, 92, 464).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the ad call functionality of the combined system of Beda3860 and Cabral5324 with the tagging features comprising tracking pixels (pixel tags) of Williams6298, and to include a pixel server in the combined system of Beda3860 and Cabral5324. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since pixel tags (tracking pixels) via pixel calls enable the system to store, track and manage information that can be useful for bid analysis (see at least Williams6298, ¶302).


Response to Arguments

Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot in view of the new grounds of rejection above. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chambard et al. (US 2015/0019331), and Knapp et al. (20120030034).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681